TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00139-CV




 In re WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP;
                          and WC 3rd and Congress GP, LLC




                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this mandamus proceeding,

informing the Court that real party in interest Mitte Foundation has agreed not to seek at this

time the deposition that was the subject of this mandamus proceeding, rendering relators’

petition for writ of mandamus moot. Accordingly, we grant the motion and dismiss the petition

for writ of mandamus.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: April 7, 2020